Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156987(15)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 156987
  v                                                                  COA: 338479
                                                                     Kent CC: 99-006332-FC
  SAMUEL OZELL POWELL,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant for permission to
  file an amended application for leave to appeal is GRANTED. The amended application,
  which was submitted on February 7, 2018, is accepted for filing and replaces the original
  application in its entirety.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk